Exhibit 10.8

--------------------------------------------------------------------------------



SETTLEMENT AGREEMENT




This Settlement Agreement ("Agreement") is made effective this 20th day of May,
2015 by and between ActiveCare, Inc., a Delaware corporation (the "Company"),
and Advance Technology Investors, LLC ("ATI").


WHEREAS,    the Company and ATI entered into that certain Distribution Agreement
dated October 3, 2013 (the "Distribution Agreement") and attached hereto as
Exhibit A wherein ATI was granted an Exclusive Distributorship to the territory
of New York, New Jersey and Connecticut by ATI paying the Company the sum of
$495,500; and


WHEREAS,    the terms and conditions of the Distribution Agreement require the
Company to make minimum payments of $30,000 per month into perpetuity unless
terminated by one of the parties; and


WHEREAS,    the Company made a total of 10 monthly payments or $300,000 on the
Distribution Agreement and is currently in default on the Distribution Agreement
and owes ATI $300,000 in accrued payments ("Accrued Payments"); and


WHEREAS,    ATI received 450,000 Company warrants exercisable at $1 per share
with an expiration date of September 30, 2018 (the "Warrants"); and


WHEREAS,    Company has the right to terminate the Distribution Agreement by
paying aggregated payments to ATI of $500,000 (of which it has currently paid
$300,000) plus shares equal to $500,000 divided by the previous average seven
day closing price of the Company which is $.22 per share as to the effective
date of this Agreement; and


WHEREAS,     the Company and ATI desire to settle and terminate the distribution
Agreement.


NOW, THEREFORE,    in consideration of the foregoing, and the agreements set
forth below, the parties agree as follows:


1.            Termination of Distribution Agreement.    The parties hereby
mutually agree to the termination of the Distribution Agreement.


2.            Payment of Purchase of Distribution Agreement.    As consideration
for the early termination of the Distribution Agreement by ATI and as a default
penalty for not paying the Accrued Payments, the Company shall issue to ATI
3,000,000 common shares of the Common Stock of the Company ("Common Shares"). 
In addition, the Company will issue a promissory note in the principal amount of
$300,000 with interest at 12% payable upon an equity raise in excess of
$3,000,000 and with the ability to convert at anytime into common shares at $.30
per share (the "Promissory Note").  A copy of the Promissory Note is attached
hereto as Exhibit B.  In addition, the Company agrees to pay the annual renewal
premium on the key man life insurance policy with ATI as the owner and
beneficiary.  Also, the Company agrees to lower the exercise price of the
Warrants to $.40 per share and extend the expiration date to March 31, 2020.

--------------------------------------------------------------------------------



3.            ATI Ownership of Common Shares.    Notwithstanding anything to the
contrary set forth in the applicable Settlement Agreement and/or the Warrant
Agreement, ATI and Company agree that unless ATI delivers to the Company at
least sixty-five (65) days advance written notice of its desire and intent to
beneficially own 10% or more of the Company's Common Stock, the Company will not
issue and deliver any portion of the Common Shares to ATI if and to the extent
that such issuance would result in ATI becoming the beneficial owner (as
determined in accordance with Section 13 (d) of the Exchange Act) of more than
9.99% of the issued and outstanding Common Stock of the Company.




4.
Release.



4.1.              In consideration of the promises and covenants contained
herein, and upon receipt of the consideration provided by Section 2 hereof, ATI
hereby releases and forever discharges the Company and its officers, director,
representatives, agents, attorneys, successors and assigns (all of whom are
collectively referred to herein as the "Company Releasees") of and from any and
all claims, actions, causes of action, rights, demands, debts, obligations, or
damages, of whatever nature or kind, known or unknown, at law or in equity,
which they, or one or more of them, have or purport to have against the said
Company Releasees, or one or more of them, arising or occurring prior to the
effective date of this Agreement.  The claims released herein include, without
limitation, any claims in any way arising out of, based upon, or relating to any
acts, omissions, transactions or events could have or reasonably should have
been raised or asserted in any action, and any other tort, contract or statutory
claim.


4.2.              Notwithstanding the release of claims contained in paragraph
3.1 above, the parties agree that ATI is not releasing any claims that may arise
in the future based upon any breach by the Company of any obligation owed under
this Agreement.


5.
Other Provisions.



5.1.            Notices.  Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid.  Any such notice shall be deemed
given when so delivered personally, telegraphed, telexed, or sent by facsimile
transmission or, if mailed, five (5) days after the date of deposit in the
United States Mail, as follows:


(i)
If to the Company, to:

ActiveCare, Inc.
1365 West Business Park Dr.
Orem, Utah 84058


With a copy (which shall not constitute notice hereunder) to:


Durham Jones & Pinegar, P.C.
Attention:  Kevin R. Pinegar, Esq.
111 East Broadway, Suite 900
Salt Lake City, Utah 84111

--------------------------------------------------------------------------------



(ii)
If to ATI:

Advance Technology Investors, LLC
C/O Steven Weidman
154 Rock Hill Road
Spring Valley, New York 10977


Any party may change its address for notice hereunder by notice to the other
parties hereto.


5.2.            Entire Agreement.  This agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.


5.3.            Governing Law:  Venue.  The Agreement shall be governed and
construed in accordance with the laws of the State of Utah applicable to
agreements made and to be performed entirely within such state.  The parties
submit themselves to the jurisdiction of the Federal and State courts located in
Utah and agree to commence any lawsuit arising under or relating to this
Agreement in such courts.


5.4.            Assignment.  This Agreement and any rights and obligations
hereunder, may not be assigned by any party hereto without the prior written
consent of the other party.


5.5.            Headings.  The headings of this Agreement are for reference only
and shall not in any way affect the meaning or interpretation of this Agreement.


5.6.            Indemnification.  The Company hereby indemnifies and holds ATI
harmless from and against any and all losses, claims, damages, and law suits
(including costs of investigation and reasonable legal fees, and expenses at
trial or on appeal) which arise out of or result from ATI's association with the
Company through this Agreement as long as the event, act, omission is not
directly attributable to a misdeed or misrepresentation of ATI.


[Signatures on following page.]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Date first above-written.




ActiveCare,
Inc.                                                                                                  Advance
Technology Investors, LLC




By:
________________________________                                                                                                                By:
_________________________________


Its:
________________________________                                                                                                                Its:
_________________________________

 
 

--------------------------------------------------------------------------------